Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              DETAILED ACTION
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/12/2022 has been entered. 


 1. 	Claims 1-11, 13-16 are presented for the examination. Claim 12 is canceled.
                                 Double Patenting 
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 3. Claims 1-11, 13-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent l0705891 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because both computer systems comprise substantially the same elements as described below. US Patent l0705891 teaches determining, with respect to a stakeholder, the stakeholder including an other party than a user to an action( collecting information, a location, and an activity of a user with respect to a second user, col 10, ln 20-32/ information includes data regarding an interaction of the user with a stakeholder in the respective action, col 10, ln 40-43;an optimal time to send a reminder to the user: a location of the user; a past success rate of past reminders( sending the reminder to the user when the user is in a vicinity of the location , wherein the determining determines the optimum time and the optimal platform based on a past completion rate of a respective task, col 10, ln 35-50); and an optimal platform to deliver the reminder to the user based on the location of the user at the optimal time, delivering the reminder to the user via the optimal platform ( deliver the reminder to the user based on the information, the location, col 10, ln 37-40/ determining: an optimum time to send the reminder to the user based on the information, the location, and the activity of the user; and an optimal platform to deliver the reminder to the user, col 10, ln 33-38), reminder via the same platform and same time the same action according to the updated past success rate( determining determines the optimum time and the optimal platform based on a past completion rate of a respective task when the reminder is delivered at a same time and on a same platform, col 10, ln 53-54). 
The difference between claims the US Patent l0705891 and this case is reminder based on compiling a result of machine learning by factoring, an activity of the stakeholder prior to the action; and hierarchy data of the stakeholder; confirming the user utilizes the reminder to complete the action to then update the past success rate of the past reminders to deliver a next reminder via the same platform and at the same time for a next action that is related to the action. It would be obvious to one of the ordinary skill in the art to include above feature  because this reduces communication costs in the business operation management system operated with the management association fee.
                                  
                                             Conclusion 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/               Primary Examiner, Art Unit 2194